Exhibit THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. PURDEN LAKE RESOURCE CORP. WARRANT TO PURCHASE [] SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT) Warrant No.: [][], 2009 This certifies that for value, [] or its registered and permitted assigns (the “Holder”), is entitled, subject to the terms set forth below, at any time from and after the date set forth above (the “OriginalIssuance Date”) and before 5:00 p.m., Eastern Time, on the date that is the five (5) year anniversary of the Original Issuance Date (the “Expiration Date”), to purchase from PURDEN LAKE RESOURCE CORP., a
